Exhibit 10.21

 

LOGO [g95859rcn_1.jpg]

 

Global Markets & Investment Banking

   December 16, 2003

 

Mr. Douglas Bradbury

Executive Vice President

RCN Corporation

105 Carnegie Center

Princeton, NJ 08540

 

Dear Doug:

 

Merrill Lynch & Co. (“Merrill Lynch”) is pleased to act as financial advisor to
RCN Corporation (the “Company”) and each of its wholly owned and majority owned
subsidiaries (each, a “Controlled Subsidiary”) in connection with any
Restructuring Transaction, any Capital Raising Transaction, and/or any Business
Combination or Sale Transaction by or on behalf of the Company or any person or
entity formed by or affiliated with the Company (each a “Company Affiliate”) and
another party (a “Party”) as set forth herein. This letter agreement is to
confirm our understanding with respect to our engagement.

 

(1) As used in this letter agreement, the term “Restructuring Transaction” shall
mean any restructuring, modification, reduction, reorganization (whether or not
pursuant to Chapter 11 of the United States Bankruptcy Code), refinancing and/or
recapitalization of the Company with respect to all or a substantial portion of
its existing debt obligations listed on Annex B hereto, including, without
limitation, a solicitation of waivers and/or consents; rescheduling of debt
maturities; changes in interest rates; settlement or forgiveness of debt;
conversion of debt and/or other liabilities into equity; exchange offer
involving new securities; or other similar transaction or series of
transactions.

 

(2) As used in this letter agreement, the term “Capital Raising Transaction”
shall mean:

 

  (a) the issuance for cash by the Company or any Company Affiliate in a public
or private offering or placement (including any transaction under Rule 144A of
the Securities Act of 1933, as amended) of debt, equity or trust preferred
securities or similar instruments, including, without limitation, high yield
debt securities, debt securities attached with warrants, mezzanine securities,
preferred securities, securities exchangeable for or exercisable or convertible
into debt or equity securities, asset backed securities, or security
equivalents; or

 

  (b) the entering into, or borrowing under, any credit or loan facility or
agreement, including but not limited to a second lien credit facility, letter of
credit or other debt arrangement by the Company or any Company Affiliate
(excluding the Company’s existing credit facility with JP Morgan Chase, the
Evergreen silent second lien facility and any sale and leaseback arrangements
and all other credit arrangements now in place, but including all restructuring,
refinancing, modifications and replacements thereof).

 

(3) As used in this letter agreement, the term “Business Combination” means,
whether effected in one transaction or a series of transactions:

 

  (a) any merger, consolidation or other business combination pursuant to which
all or substantially all of the business of the Company is combined with that of
one or more Parties or one or more persons formed by or affiliated with a Party,
including, without limitation, any joint venture;

 

  (b) except to the extent that any such transaction would constitute a Sale
Transaction, the acquisition, directly or indirectly, by one or more Parties of
all or substantially all of the assets of, or of any right to all or
substantially all of the revenues or income of, the Company by way of a
negotiated purchase, lease, license, exchange, joint venture or other means; or

 

  (c) the acquisition, directly or indirectly, by one or more Parties of control
of the Company otherwise than through the acquisition of the Company’s capital
stock including, without limitation, by means of the acquisition directly or
indirectly, of all or any part of the Company’s debt and transactions effected
in connection with, in contemplation of, or as part of a Restructuring
Transaction.

 

Mark C Bush

Director

 

4 World Financial Center

Floor 29

New York, NY 10080

 

212 449 6642

FAX 212 449 9120

 

1



--------------------------------------------------------------------------------

(4) As used in this letter agreement, the term “Sale Transaction” means, whether
effected in one transaction or a series of transactions:

 

  (a) any merger, consolidation or other business combination pursuant to which
less than substantially all of the business of the Company is combined with that
of one or more Parties or one or more persons formed by or affiliated with a
Party, including, without limitation, any joint venture; or

 

  (b) the acquisition, directly or indirectly, by one or more Parties of less
than substantially all of the assets of, or of any right to less than
substantially all of the revenues or income of, any other assets or businesses
of the Company by way of a negotiated purchase, lease, license, exchange, joint
venture or other means.

 

For the purposes of this letter agreement, a Restructuring Transaction, a
Capital Raising Transaction, a Business Combination and a Sale Transaction are
together referred to as “Transaction(s)” and Transactions shall include, without
limitation, transactions with or by the Company prior to filing for bankruptcy
and after emergence from any bankruptcy or other reorganization.

 

Merrill Lynch will assist the Company in identifying Parties and in analyzing,
structuring, negotiating and effecting proposed Transactions on the terms and
conditions of this letter agreement; provided, however, that in connection with
a Restructuring Transaction intended to comply with the requirements of Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”),
Merrill Lynch shall not provide any services in connection with such
Restructuring Transaction, the effect of which would cause the Restructuring
Transaction to fail to meet the requirements for an exemption from the
registration requirements of Section 5 of the Securities Act provided by Section
3(a)(9) of the Securities Act.

 

If reasonably requested by the Company, Merrill Lynch will render an opinion
(the “Opinion”) as to whether or not the consideration to be paid or received in
a proposed Business Combination or a Sale Transaction is fair to the Company
from a financial point of view. It is understood that the Opinion will be dated
as of a date reasonably proximate to the date of the definitive agreement
between the Company and a Party providing for a Business Combination or a Sale
Transaction, as the case may be. It is further understood that the Opinion will
be prepared solely for the confidential use of the Board of Directors and senior
management of the Company and will not be reproduced, summarized, described or
referred to or given to any other person without Merrill Lynch’s prior written
consent. It is further understood that, if the Opinion is included in the proxy
statement or offer to purchase to be mailed to the shareholders of the Company
in connection with a Business Combination or Sale Transaction, the Opinion will
be reproduced in such proxy statement or offer to purchase in full, and any
description of or reference to Merrill Lynch or summary of the Opinion in such
proxy statement or offer to purchase will be in a form acceptable to Merrill
Lynch and its counsel. Except as provided in this letter agreement, the Opinion
will not be reproduced, summarized, described or referred to without Merrill
Lynch’s prior written consent. Any document or oral or written advice or
analysis provided by Merrill Lynch in connection with its engagement hereunder
will be solely for the confidential use of the Board of Directors, counsel and
senior management of the Company and will not be disclosed, quoted, reproduced,
summarized, described or referred to, nor will any references to Merrill Lynch
be made, without Merrill Lynch’s prior written consent, unless required by law.

 

So as to better co-ordinate proposals and discussions concerning any
Transaction, in the event that, during the period of Merrill Lynch’s engagement,
the Company or any Controlled Subsidiary or any of its officers, directors,
employees or representatives initiate discussions with or are contacted by or on
behalf of any party concerning the possibility of a Transaction, the Company
will promptly inform Merrill Lynch in order that Merrill Lynch can evaluate such
prospective Party and its interest and assist the Company and the Controlled
Subsidiaries in any subsequent discussions.

 

Notwithstanding anything contained in this letter agreement to the contrary: (a)
Merrill Lynch makes no representations or warranties about the Company’s or any
Controlled Subsidiary’s ability to (i) successfully improve its operations, (ii)
maintain sufficient liquidity to operate its business, (iii) successfully
complete any Transactions and (b) Merrill Lynch makes no representation,
warranty or commitment to underwrite, place or purchase any securities or
provide any form of financing to the Company or any Controlled Subsidiary.

 

The Company and each Controlled Subsidiary, jointly and severally, agree to pay
the following fees to Merrill Lynch for its financial advisory services:

 

(1)

A monthly fee of $100,000 payable in cash, in advance on the first business day
of each month and ending on the earlier of the termination of Merrill Lynch’s
engagement or the actual payment of any additional fee pursuant to Clauses (3),
(6)

 

2



--------------------------------------------------------------------------------

 

or (8). Any amounts actually paid pursuant to this clause will be credited
towards fees payable pursuant to clauses (3), (6) and (8) of this paragraph;

 

(2) “Milestone” fees:

 

  (a) A Milestone fee of $1,000,000 payable in cash immediately in the event an
agreement in principle is reached with one class of creditors and/or investors
(or their designated representatives, other than a Mezzanine Investor as
described in (b) below) as part of a proposed Restructuring Transaction. Any
Milestone fees actually paid pursuant to this clause 2(a) will be credited
towards fees payable pursuant to clauses (3), (6) and (8) of this paragraph,
provided that in the event such Restructuring Transaction is not consummated
then any Milestone fees paid to Merrill Lynch pursuant to this clause 2(a),
during the period Merrill Lynch is retained by the Company or within one year
thereafter, will be refunded to the Company by Merrill Lynch.

 

  (b) A Milestone fee equivalent to 50% of the actual fee that would be payable
pursuant to paragraph 5 (b) below, payable in cash immediately, in the event an
agreement in principle is reached with a prospective investor(s) in a Mezzanine
Security (as defined in paragraph 5 below). Any Milestone fees actually paid
pursuant to this clause 2(b) will be credited towards fees payable pursuant to
clause (5) (b) of this paragraph, provided that in the event a Capital Raising
Transaction of the type describe in Clause 5 (b) is not consummated, then any
Milestone fees paid to Merrill Lynch pursuant to this clause 2(b) will be
refunded to the Company by Merrill Lynch.

 

(3) If, during the period Merrill Lynch is retained by the Company, or within
one year thereafter, the Company undergoes a successful Restructuring
Transaction with its creditor and/or investor groups (other than a Restructuring
Transaction intended to comply with the requirements of Section 3(a)(9) of the
Securities Act (a “3(a)(9) Offer”)), an advisory fee of $7,500,000, will be
payable in cash immediately. In addition, if the Company terminates Merrill
Lynch’s engagement, then it is understood that Merrill Lynch’s advisory fee will
be decreased to a total of $5,000,000 and will be payable in cash immediately
upon the approval of or agreement to a Restructuring Transaction (other than a
3(a)(9) Offer) occurring within one year of the termination of Merrill Lynch’s
engagement pursuant to this letter agreement. Notwithstanding the prior
sentence, if a successful Restructuring Transaction (other than a 3(a)(9) Offer)
is completed by the Company with its investor and/or creditor groups during the
period of one year after the end of Merrill Lynch’s engagement hereunder and
such Restructuring Transaction is substantially similar to a proposal for a
Restructuring Transaction (other than a 3(a)(9) Offer) that Merrill Lynch
presented to the Company during the term of its engagement, a fee of $7,500,000
will be payable in cash immediately upon the approval of or agreement to the
Restructuring Transaction. In no event will the advisory fee (as described in
this clause (3), clause (6) below and clause (8) below) total more than
$7,500,000;

 

(4) An additional fee in an amount equal to 0.50% of the face amount of current
securities of the Company or a Company Affiliate purchased in connection with
any cash tender offer or exchange offer (other than a 3(a)(9) Offer) by the
Company or a Company Affiliate relating to an offer to purchase the Company’s or
Company Affiliate’s outstanding debt, and/or debt securities, in each case
contingent upon and payable in cash upon the first purchase or exchange of
securities pursuant to such tender offer or exchange offer, as the case may be;
50% of any fees actually paid in connection with any cash tender offer or
exchange offer pursuant to this clause (4), will be credited towards fees
payable pursuant to clauses (3), (6) and (8) of this paragraph;

 

(5) In connection with a Capital Raising Transaction, an initial purchaser’s,
placement agent’s or underwriters’ discount, or bank/loan commitment,
utilization and other customary lending fees and interest, as the case may be,
in amounts customary for the provision of such services by comparable investment
banks and/or lenders and in each case as agreed to in advance by the Company and
Merrill Lynch, will be payable in cash in U.S. Dollars to Merrill Lynch at the
time of the closing of the sale of such securities or at the time of execution
of any relevant credit or other applicable type of agreement, or as specifically
otherwise provided therein. Specifically, if the Capital Raising Transaction
involves:

 

  (a) The syndication of a new second lien credit facility, then Merrill Lynch
would be entitled to receive a syndication fee of 1.75% on the aggregate amount
of commitments under the credit/loan facility, payable on the date of execution
of such credit facility; or

 

  (b)

The issuance of a “Mezzanine Security” (for these purposes a Mezzanine Security
will include a security that has characteristics separate from a second lien
credit facility which include but are not limited to: a cash deferral feature on
coupon payments, the inclusion of warrants, detachable or otherwise, the
inclusion of equity-linked features,

 

3



--------------------------------------------------------------------------------

 

and/or corporate governance provisions), then Merrill Lynch would be entitled to
receive a placement fee equal to 3.5% of the aggregate proceeds of any Mezzanine
Security.

 

Any Capital Raising Transaction fees actually paid pursuant this clause in
excess of $3,000,000, will result in a reduction of the fees payable pursuant to
clauses (3), (6) and (8) of this paragraph. Notwithstanding the foregoing, if
Vulcan Ventures Inc participates as a primary investor in any such Mezzanine
Security, the placement fee payable to Merrill Lynch in respect of that
investment will be 0.5% less than the applicable placement fee payable in
respect of any other investor(s).

 

If, during the term of this letter agreement or within a 12 month period
thereafter, the Company or any Company Affiliate enters into a Capital Raising
Transaction, pursuant to an agreement in principle reached or entered into by
the parties thereto during the term of Merrill Lynch’s engagement (whether or
not in writing or binding upon the parties thereto or subject to conditions
precedent), Merrill Lynch shall be entitled to receive, and you agree to pay or
to cause to be paid to Merrill Lynch, a fee upon the closing of such transaction
calculated in accordance with this Clause 5 as if Merrill Lynch had placed or
underwritten all of such securities;

 

(6) In connection with any Restructuring Transaction not otherwise described
above, (i) that is intended to be effected, in whole or in part, as a
prepackaged, partial prepackaged, or prearranged plan of reorganization
anticipated to involve the solicitation of acceptances of such plan in
compliance with the bankruptcy laws of any jurisdiction, by or on behalf of the
Company, from holders of any class of the Company’s securities or indebtedness
(a “Plan”) and (ii) that is not intended to comply with Section 3(a)(9) of the
Securities Act, a fee in an amount equal to $7,500,000 shall be payable (x) upon
receipt of votes from the Company’s creditors necessary to confirm a prepackaged
Plan, the terms of which are acceptable to the Company’s Board of Directors or
(y) upon obtaining indications of support from the Company’s creditors which in
the good faith judgment of the Board of Directors of the Company are sufficient
to justify filing a prearranged plan of reorganization upon acceptable terms. In
addition, if the Company terminates Merrill Lynch’s engagement then it is
understood that Merrill Lynch’s Restructuring Transaction fee, as described
above in this clause 6, will be decreased to a total of $5,000,000 and will be
payable in cash immediately upon (x) upon receipt of votes from the Company’s
creditors necessary to confirm a prepackaged Plan, the terms of which are
acceptable to the Company’s Board of Directors or (y) upon obtaining indications
of support from the Company’s creditors which in the good faith judgment of the
Board of Directors of the Company are sufficient to justify filing a prearranged
plan of reorganization upon acceptable terms. Notwithstanding the prior
sentence, if a Restructuring Transaction, as described above in this clause 6,
either (x) receives votes from the Company’s creditors necessary to confirm a
prepackaged Plan, the terms of which are acceptable to the Company’s Board of
Directors or (y) upon obtaining indications of support from the Company’s
creditors which in the good faith judgment of the Board of Directors of the
Company are sufficient to justify filing a prearranged plan of reorganization
upon acceptable terms, during the period of one year after the end of Merrill
Lynch’s engagement hereunder and such Restructuring Transaction is substantially
similar to a proposal for a Restructuring Transaction that Merrill Lynch
presented to the Company during the term of its engagement, a fee of $7,500,000
will be payable immediately in cash to Merrill Lynch. In no event will the
advisory fee (as described in this clause (6), clause (3) above and clause (8)
below) total more than $7,500,000;

 

(7)

If, during the period Merrill Lynch is retained by the Company or within one
year thereafter, (a) a Business Combination or a Sale Transaction is consummated
with a Party or (b) the Company enters into an agreement which subsequently
results in a Business Combination or a Sale Transaction, an additional fee in an
amount customarily payable for the provision of similar services by a comparable
investment bank and as agreed between the Company and Merrill Lynch, payable in
cash with 50% of such fee becoming payable upon the execution of a definitive
agreement to effect a Business Combination or a Sale Transaction and the
remainder upon closing of such Business Combination or Sale Transaction or, in
the case of a tender offer or exchange offer, upon the first purchase or
exchange of shares pursuant to such tender offer or exchange offer, as the case
may be. Notwithstanding the foregoing Merrill Lynch shall not be entitled to and
shall not receive any fees in connection with any Business Combination or Sale
Transaction in the event that such transaction occurs after the completion of a
Restructuring Transaction provided, however, that in the event any Business
Combination or Sale Transaction occurs after the completion of a Restructuring
Transaction and is substantially similar to a proposal made, or if it is
consummated with a party that Merrill Lynch presented to the Company during the
term of its engagement, then Merrill Lynch will receive fees in an amount
customarily payable for the provision of similar services by a comparable
investment bank and as agreed between the Company and Merrill Lynch, payable in
cash with 50% of such fee becoming payable upon the execution of a definitive
agreement to effect a Business Combination or a Sale Transaction and the
remainder upon closing of such Business Combination or Sale Transaction or, in
the case of a tender offer or exchange offer executed as part of a Business
Combination or Sale Transaction, upon the first purchase or exchange of shares
pursuant to such tender offer or exchange offer, as the case may be. In
addition, provided that in the event such a Business Combination or Sale
Transaction is not consummated

 

4



--------------------------------------------------------------------------------

 

after the signing of a definitive agreement, then any fees paid to Merrill Lynch
as a result of the execution of a definitive agreement pursuant to this clause
7, during the period Merrill Lynch is retained by the Company or within one year
thereafter, will be refunded to the Company by Merrill Lynch. It is further
understood, that Merrill Lynch shall not be entitled to and shall not receive
any fees in connection with any sale of the Lehigh Valley cable systems or the
Company’s Los Angles systems, unless otherwise agreed to in writing by the
Company. It is further understood that these fee exemptions apply only to the
sale of these properties and does not pertain to any other transactions
regarding these properties which may or may not occur;

 

(8) If the Restructuring Transaction is to be effectuated as a 3(a)(9) Offer,
whether or not as part of a Plan (as defined above), a fee of $7,500,000 shall
be earned by Merrill Lynch on the date that definitive 3(a)(9) Offer documents
are first distributed to creditors whose claims would be affected thereby, and a
Milestone fee of $1,000,000 will be payable to Merrill Lynch immediately upon
the first mailing, delivery or other dissemination of such definitive 3(a)(9)
Offer documents and the remainder of such fee 90 days thereafter. In addition,
if the Company terminates Merrill Lynch’s engagement then it is understood that
Merrill Lynch’s fee, as described in this clause 8, will be decreased to a total
of $5,000,000 if definitive 3(a)(9) Offer documents, whether or not as part of a
Plan, have been mailed, delivered or otherwise disseminated within one year of
the termination of Merrill Lynch’s engagement under this letter agreement.
Notwithstanding the prior sentence, if a 3(a)(9) Offer, whether or not as part
of a Plan, is consummated during the one-year period after the end of Merrill
Lynch’s engagement hereunder and such Restructuring Transaction is substantially
similar to a proposal for a 3(a)(9) Offer that Merrill Lynch presented to the
Company during the term of its engagement, a fee of $7,500,000 will be payable
in cash to Merrill Lynch on the date such 3(a)(9) Offer is consummated.

 

Notwithstanding anything contained in clauses (1) through (8) to the contrary,
immediately prior to the commencement of a case by or against the Company or any
Controlled Subsidiary pursuant to the United States Bankruptcy Code, the Company
and each Controlled Subsidiary, unless prohibited by law, shall pay jointly and
severally to Merrill Lynch (or cause Merrill Lynch to be paid) to the extent the
Company or any Controlled Subsidiary shall have had notice of the pending
commencement of such case, in cash, all amounts that have been earned but are
unpaid to Merrill Lynch pursuant to this letter agreement on such date,
including without limitation, the fees referred to in clauses (1) through (8)
above.

 

Notwithstanding anything contained in clauses (1) through (8) to the contrary,
the Company agrees that if, and at such time as it has obtained formal
acceptance of a prepackaged plan required to enable such plan to be confirmed
pursuant to Section 1129(a)(8) or 1129(b) of the United States Bankruptcy Code,
or the informal indications of support referred to above with respect to a
prearranged plan, Merrill Lynch thereupon shall have completed all of the work
contemplated to be performed by it in connection with this letter agreement and
that all of the fees payable pursuant to this letter agreement shall have been
earned in full. It is intended by the parties hereto that if, notwithstanding
the previous paragraph, any of Merrill Lynch’s expenses and fees and the
expenses and fees of Merrill Lynch’s counsel payable pursuant hereto remain
unpaid at the time of such filing, such fees and expenses shall be in the nature
of pre-petition claims for pre-petition services which shall be treated as
unimpaired trade claims pursuant to such plan. If requested by Merrill Lynch,
the Company hereby agrees to include in the plan of reorganization submitted to
the bankruptcy court, appropriate provisions designed to effectuate the parties’
intentions as described herein, unless Merrill Lynch has been paid by the
Controlled Subsidiaries for all of its expenses and fees and the expenses and
fees of its counsel payable pursuant hereto.

 

If, during the period Merrill Lynch is retained by the Company, the Company or
any Company Affiliate proposes to effect (a) any bridge or bank financing, (b)
any public offering or private placement of securities, or (c) any tender or
repurchase of securities, recapitalization, extraordinary dividend, spin-off,
divestiture or consent solicitation (in each case, other than pursuant to a
3(a)(9) Offer), the Company agrees to engage, or cause to be engaged, Merrill
Lynch as a bank agent, underwriter, placement agent, dealer-manager,
repurchasing agent, arranger or principal counterparty or exclusive financial
advisor, as the case may be, in connection with such transaction on Merrill
Lynch’s customary terms (including without limitation, as applicable,
representations, warranties, covenants, conditions, indemnities and fees, such
fees to be in accordance with any express fee provisions herein) for such
transaction at such time; provided, however, that Merrill Lynch may decline any
such engagement in its sole and absolute discretion. In any case, any such
engagement by Merrill Lynch shall only become a commitment by Merrill Lynch to
assume such engagement when such engagement is set forth and agreed to by
Merrill Lynch in a separate underwriter, financing, placement agency,
dealer-manager or other applicable type of agreement.

 

In addition to any fees that may be payable to Merrill Lynch under this letter
agreement, the Company and each Controlled Subsidiary, jointly and severally,
agree to reimburse Merrill Lynch, upon request made from time to time, for its
reasonable out-of-pocket expenses incurred in connection with Merrill Lynch’s
activities under this letter agreement. The Company and each Controlled
Subsidiary, jointly and severally, agree to pay Shearman & Sterling, Merrill
Lynch’s counsel, a retainer of $100,000 and agrees to pay Shearman & Sterling’s
reasonable fees and disbursements which shall be

 

5



--------------------------------------------------------------------------------

billed monthly, in an itemized form reasonably acceptable to the Company, and
which the Company and each Controlled Subsidiary agree to pay promptly and in
any event within 30 days.

 

The Company and each Controlled Subsidiary will furnish Merrill Lynch (and will
request that each prospective Party with which the Company or any Controlled
Subsidiary enters into negotiations furnish Merrill Lynch) with such information
as Merrill Lynch believes appropriate to its assignment (all such information so
furnished being the “Information”) and will update such Information as
appropriate. The Company and each Controlled Subsidiary recognize and confirm
that Merrill Lynch (a) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by this letter agreement without having independently
verified the same, (b) does not assume responsibility for the accuracy or
completeness of the Information and such other information, (c) will not make an
appraisal of any assets or liabilities of the Company and/or any Controlled
Subsidiary or any prospective Party and does not assume responsibility as to the
solvency of, or issues relating to solvency concerning, the Company or any
Controlled Subsidiary, and (d) with respect to any financial forecasts
(including costs, savings and synergies) that may be furnished to or discussed
with Merrill Lynch by the Company, any Controlled Subsidiary or a Party, will
assume that they have been reasonably prepared and reflect the best then
currently available estimates and judgment of the Company’s, such Controlled
Subsidiary’s or the Party’s management.

 

In connection with engagements such as this, it is Merrill Lynch’s policy to
receive indemnification. The Company and each Controlled Subsidiary agree to the
provisions with respect to the indemnification of Merrill Lynch and the other
matters set forth in Annex A. Annex A is incorporated by reference in its
entirety into this letter.

 

Each of the Company and the Controlled Subsidiaries acknowledges and agrees that
Merrill Lynch has been retained to act solely as financial advisor to them. In
such capacity, Merrill Lynch shall act as an independent contractor, and any
duties of Merrill Lynch arising out of its engagement pursuant to this letter
agreement shall be owed solely to the Company and the Controlled Subsidiaries.

 

Merrill Lynch’s engagement hereunder shall terminate upon the earliest of (a)
one year after the date hereof, unless extended in writing by Merrill Lynch and
the Company, (b) upon thirty days’ written notice from Merrill Lynch to the
Company or from the Company to Merrill Lynch, or (c) such earlier date as may be
mutually agreed in writing by Merrill Lynch and the Company, it being understood
that the provisions relating to the payment of fees and expenses, the agreement
to retain Merrill Lynch for certain financing and other transactions,
indemnification, limitations on the liability of Indemnified Parties,
contribution, settlements, the status of Merrill Lynch as an independent
contractor, the limitation on to whom Merrill Lynch shall owe any duties and
waiver of the right to trial by jury will survive any such termination. In the
event that Merrill Lynch terminates this engagement, without cause, Merrill
Lynch agrees to waive its right to any fees as contemplated under this letter
agreement that are payable but not yet due at the time of such termination. It
is further understood that in the event Merrill Lynch terminates this engagement
without cause, under no circumstances, does Merrill Lynch waive its right to any
earned fees and/or expenses due at the time of such termination.

 

The Company and each Controlled Subsidiary agree that, except as required by
applicable law, any reference to Merrill Lynch in any document prepared in
connection with any activity referred to in this letter agreement or in any
press release or other document or communication, is subject to the prior
approval of Merrill Lynch.

 

The Company and each Controlled Subsidiary acknowledge that Merrill Lynch may,
at its option and expense, place an announcement in such newspapers, periodicals
and electronic medium as it may choose, stating that Merrill Lynch has acted as
the exclusive financial advisor to the Company and the Controlled Subsidiaries
in connection with any Transaction. It is further understood that prior to any
placement of the aforementioned announcement, Merrill Lynch will first be
required to obtain the Company’s consent, which will not be unreasonably
withheld or delayed.

 

No waiver, amendment or other modification of this letter agreement shall be
effective unless in writing and signed by each party to be bound thereby.

 

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed in that state.

 

6



--------------------------------------------------------------------------------

This letter agreement embodies the entire agreement and understanding between
the parties hereto and supersedes all prior agreements and understandings, both
written and oral, relating to the subject matter hereof, including without
limitation, the letter agreement dated as of September 2, 2003 by and between
Merrill Lynch and the Company (other than the provisions with respect to the
indemnification of Merrill Lynch and the other matters set forth in Annex A
thereto, which will survive such supersession and continue to apply and remain
in full force and effect in accordance with the terms thereof).

 

Each of Merrill Lynch, the Company (in its own behalf and, to the extent
permitted by applicable law, on behalf of its shareholders) and the Controlled
Subsidiaries waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) related to or
arising out of the engagement of Merrill Lynch pursuant to, or the performance
by Merrill Lynch of the services contemplated by, this letter agreement.

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Merrill Lynch the duplicate copy of this letter agreement
enclosed herewith.

 

Very truly yours,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By  

/s/ Mark Bush

   

--------------------------------------------------------------------------------

   

Mark Bush

Director

Investment Banking Group

 

Accepted and agreed

to as of the date first

written above:

RCN CORPORATION for itself and on behalf of each of its wholly owned and
majority owned subsidiaries By  

/s/ Doug Bradbury

   

--------------------------------------------------------------------------------

   

Doug Bradbury

Executive Vice President

 

7



--------------------------------------------------------------------------------

ANNEX A

 

The Company and each Controlled Subsidiary, jointly and severally, agree to
indemnify Merrill Lynch and its affiliates and their respective directors,
officers, employees, agents and controlling persons (Merrill Lynch and each such
person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities, joint or several, to which such Indemnified
Party may become subject under any applicable law, or otherwise, and related to,
arising out of, or in connection with any Transaction contemplated by the
engagement letter of which this Annex A is a part or the engagement of Merrill
Lynch pursuant thereto, and the performance by Merrill Lynch of the services
contemplated thereby, and will reimburse each Indemnified Party for all expenses
(including counsel fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party and whether or not such claim, action or proceeding
is initiated or brought by or on behalf of the Company or any Controlled
Subsidiary. The Company and the Controlled Subsidiaries will not be liable under
the foregoing to the extent that any loss, claim, damage, liability or expense
is found in a final judgment by a court of competent jurisdiction to have
resulted from Merrill Lynch’s bad faith or gross negligence.

 

Each of the Company and the Controlled Subsidiaries also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company or the Controlled Subsidiaries or
their security holders or creditors related to, arising out of, or in connection
with, any Transaction, the engagement of Merrill Lynch pursuant to, or the
performance by Merrill Lynch of the services contemplated by, the engagement
letter except to the extent that any loss, claim, damage or liability is found
in a final judgment by a court of competent jurisdiction to have resulted from
Merrill Lynch’s bad faith or gross negligence.

 

If the indemnification of an Indemnified Party provided for in this letter
agreement is for any reason held unenforceable, although otherwise applicable in
accordance with its terms, the Company and each Controlled Subsidiary, jointly
and severally, agree to contribute to the losses, claims, damages and
liabilities for which such indemnification is held unenforceable (i) in such
proportion as is appropriate to reflect the relative benefits to the Company and
the Controlled Subsidiaries, on the one hand, and Merrill Lynch, on the other
hand, of any contemplated Transaction (whether or not such Transaction is
consummated) or (ii) if (but only if) the allocation provided for in clause (i)
is for any reason held unenforceable, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and the Controlled Subsidiaries, on the one hand,
and Merrill Lynch, on the other hand, as well as any other relevant equitable
considerations. Each of the Company and the Controlled Subsidiaries agrees that
for the purposes of this paragraph the relative benefits to the Company and the
Controlled Subsidiaries and Merrill Lynch of any contemplated Transaction
(whether or not such Transaction is consummated) shall be deemed to be in the
same proportion that the total value received or contemplated to be received by
the Company or the Controlled Subsidiaries or their security holders or the
total value paid or contemplated to be paid by the Company and the Controlled
Subsidiaries, as the case may be, as a result of or in connection with the
Transaction bears to the fees paid or to be paid to Merrill Lynch under this
letter agreement; provided, however, that, to the extent permitted by applicable
law, in no event shall the Indemnified Parties be required to contribute an
aggregate amount in excess of the aggregate fees actually paid to Merrill Lynch
under the engagement letter of which this Annex A is a part.

 

Each of the Company and the Controlled Subsidiaries agrees that it will not,
without the prior written consent of Merrill Lynch, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification could be sought under this
letter agreement (whether or not Merrill Lynch or any other Indemnified Party is
an actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising out of such claim, action or
proceeding.

 

If Merrill Lynch or any other Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
Company, any Controlled Subsidiary or a Purchaser in which such party is not
named as a defendant, the Company and each Controlled Subsidiary, jointly and
severally, agree to reimburse Merrill Lynch for all expenses incurred in
connection with such party’s appearing and preparing to appear as such a
witness, including, without limitation, the fees and disbursements of its legal
counsel.

 

The provisions of this Annex A shall continue to apply and shall remain in full
force and effect regardless of any modification or termination of the engagement
or engagement letter of which this Annex A is a part or the completion of
Merrill Lynch’s services hereunder.

 

8



--------------------------------------------------------------------------------

ANNEX B

 

Debt Obligations

 

J.P. Morgan Credit Facility

 

Evergreen Credit Agreement

 

10% Senior Notes due 2007

 

10-1/8% Senior Notes due 2010

 

9.80% Senior Discount Notes due 2008

 

11% Senior Discount Notes due 2008

 

11-1/8% Senior Discount Notes due 2007

 

9